Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2018/0083716) in view of Niu et al (US 2007/0204205).
As per claims 1, 13 and 19, Cho et al disclose a method comprising:

mapping, by the device, the FEC encoded bit stream to a set of symbols according to a bit-to-symbol mapping rule (Figs. 1 and 7, mapper 730); and
transmitting, by the device, the set of symbols (Figs. 1 and 7, TX FE 140). 
Cho et al do not specifically disclose wherein the bit-to-symbol mapping rule comprises a first mapper bit position associated with a first mapper error protection level and a second mapper bit position associated with a second mapper error protection level, and wherein the first mapper error protection level is greater than the second mapper error protection level.
However, Niu et al disclose wherein the bit-to-symbol mapping rule comprises a first mapper bit position associated with a first mapper error protection level and a second mapper bit position associated with a second mapper error protection level, and wherein the first mapper error protection level is greater than the second mapper error protection level (paras. [0045] and [0049], The MSBs and LSBs may be encoded at different coding rates on the data paths 103A and 103B, resulting in a differing number of coded bits on the two data paths 103A and 103B.  A multiplexer is utilized in handling any data rate mismatch over the two data paths; and para. [0053], a mapper module 213 that performs constellation mapping using skewed constellations for unequal error protection, such as the functions of the QAM mapper 112).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Cho et al with the mapper module using skewed constellation for unequal error protection as taught by Niu et al in the teaching of Cho et al so that the bit-to-symbol mapping rule can comprises a first mapper bit position associated with a first mapper error protection level and a second mapper bit position associated with a second mapper error protection level, and wherein the first mapper error protection level is greater than the second mapper error protection level.  This would lead to 

As per claims 2, 14 and 20, the teaching of Cho et al and Niu et al have been discussed above.  Niu et al further disclose wherein the FEC encoded bit stream comprises a first FEC bit position associated with a first FEC error protection level and a second FEC bit position associated with a second FEC error protection level, wherein the first FEC error protection level is greater than the second FEC error protection level (paras. [0045] and [0049]).

As per claims 3 and 15, the teaching of Cho et al and Niu et al have been discussed above.  Niu et al further disclose wherein the first FEC bit position is mapped to the first mapper bit position, and the second FEC bit position is mapped to the second mapper bit position (paras. [0045], [0049], [0050], and [0053]).

As per claims 4 and 16, the teaching of Cho et al and Niu et al have been discussed above.  Niu et al further disclose wherein the first FEC bit position is mapped to the second mapper bit position, and the second FEC bit position is mapped to the first mapper bit position (paras. [0045], [0049], [0050], and [0053]).

As per claims 5 and 17, the teaching of Cho et al and Niu et al have been discussed above.  Cho et al further disclose wherein the FEC encoded bit stream is a low-density parity- check (LDPC) encoded bit stream, the first FEC bit position is associated with a first variable node of a LDPC code, the second FEC bit position is associated with a second variable node of the LDPC code, and a degree of the first variable node is higher than a degree of the second variable node (para. [0026]). 



As per claims 7 and 8, the teaching of Cho et al and Niu et al have been discussed above.  Niu et al further disclose wherein the first mapper error protection level corresponds to a first minimum distance, and the second mapper error protection level corresponds to a second minimum distance, the first minimum distance being greater than the second minimum distance (paras. [0048]-[0050]).

As per claim 9, the teaching of Cho et al and Niu et al have been discussed above.  Cho et al further disclose wherein the bit-to-symbol mapping rule is a one-dimensional constellation for mapping bits to complex-valued constellation points (para. [0034]).

As per claim 10, the teaching of Cho et al and Niu et al have been discussed above.  Niu et al further disclose further comprising spreading the complex-valued constellation points to physical time and frequency resources (para. [0053]).

As per claim 11, the teaching of Cho et al and Niu et al have been discussed above.  Cho et al further disclose wherein the bit-to-symbol mapping rule is a codebook for mapping and spreading bits to multi-dimensional codewords (paras. [0032]-[0033]).

As per claim 12, the teaching of Cho et al and Niu et al have been discussed above.  Niu et al further disclose wherein the bit-to-symbol mapping rule is constructed by superposing a 

			References Cited by Examiner
	US 2003/0039318 (Tong et al), disclose  a method of encoding a stream of data elements is provided which involves 
splitting the stream of data elements into a first stream and a second stream; encoding the first stream to produce a first encoded stream; performing a 
constellation mapping using a combination of the first encoded stream and a third stream which is based on the second stream; performing said constellation mapping by using the first encoded stream to identify a sequence of co-sets of said plurality of co-sets, and by using the third stream to identify a sequence of constellation points within respective co-sets of the sequence of co-sets identified by said first encoded stream.

	US 2016/0197752 (Schmalen), discloses Embodiments relate to a transmitter (71) for transmitting a signal comprising 
data symbols and non-deterministic pilot symbols.  The transmitter includes a mapper (712) operable to map one or more non-deterministic bits (u) to a 
non-deterministic pilot symbol having a pilot symbol phase in a predetermined pilot symbol phase range; and a pilot symbol inserter (115) operable to insert the pilot symbol into a stream of data symbols.

	US 2019/0007092 (Bayesteh et al), disclose a binary forward error correcting (FEC) encoding is applied to a stream of input bits, to generate a stream of coded bits.  The coded bits are mapped to multiple binary streams.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818. The examiner can normally be reached Monday-Friday from 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111